 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDSapulpa Typographical Union No. 619,affiliated with the Inter-national Typographical UnionandEd K.Livermoreand MelbaH. Livermore,d/b/a SapulpaDailyHerald.Case No. 16-CP-2.August 17, 1960DECISION AND ORDEROn March 24, 1960, Trial Examiner George L. Powell issued anIntermediate Report finding that Respondent Union had violatedSection 8(b) (7) (C) of the Act, as set forth in the Intermediate Re-port attached hereto.Thereafter, exceptions were filed by the Re-spondent Union, and briefs were filed by the Respondent Union andthe General Counsel.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds them free of prejudicial error.The rulingsare hereby affirmed.The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in the case?On the basis of that consideration, the Board hereby adopts the find-ings, conclusions and recommendations with the modifications notedhereinafter.1.As the Trial Examiner found, the picketing in which RespondentUnion engaged began on October 5, 1959, and terminated on Decem-ber 7, 1959.Except for the first few days, the picketing consisted ofa single picket peacefully parading in front of the main entrance ofthe Company and bearing a sign which, until December 1, 1959, read"SAPULPA HERALD-UNFAIR TO I.T.U.-LOCAL 619," andfrom December 1 to December 7 read "INFORMATIONAL PICK-ETING-SAPULPA HERALD DOES NOT EMPLOY MEM-BERS OF TYPOGRAPHICAL UNION NO. 619." 3 The Respond-ent Union was not certified and no representation petition was filed.Upon the foregoing evidence and other evidence more fully de-tailed in the Intermediate Report the Trial Examiner found, and weagree, that the picketing herein was for an object of recognition.42.We agree with the Trial Examiner's conclusion that the picketingwas in violation of Section 8 (b) (7) (C) of the Act.We base this con-clusion on the following :Section 8(b) (7) (C), so far as relevant, makes it an unfair laborpractice for a labor organization to picket for recognition, bargaining,'Pursuantto the provision of Section3(b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers,Leedom,and Fanning].2The Respondent Union's request for oral argument is denied as the record,exceptions,and briefs adequately present the issues andthe positions of the parties3During the first few days only, another picketbearing the sign first described wasstationed in the public alley adjacent to the plant4We likewiseagree withthe TrialExaminerthat the picketing was not protected bythe first amendment,and that the Company's alleged unfairlabor practices would notconstitute a defense138 NLRB No. 24. SAPULPA TYPOGRAPHICAL UNION NO. 619, A/W ITU181or organization unless a representation petition is filed "within areasonable period of time not to exceed thirty days from the com-mencement of such picketing . . . ." The picketing in the presentcase began on October 5, 1959, and continued until December 7, 1959,or a total of 64 days.However, as the Labor-Management Reportingand Disclosure Act of 1959 which included Section 8(b) (7) (C) didnot become effective until November 13, 1959, the picketng after thatdate continued for only 24 days.The Trial Examiner predicated his finding of a violation on alter-native grounds.First, he found that because the Respondent Unionhad not filed a representation petition and, in his view, "would never"file one, the 24 days of picketing was more than a "reasonable periodof time" within the statutory meaning and hence a violation had oc-curred.'Alternatively, he found that even if the picketing weredeemed, contrary to his finding, to be "informational rather than forrecognition," it was still violative of the Act because "Collins andCampbell in the course of their employment refused to cross the picketline."We find it unnecessary to pass upon the question whether the picket-ing fell within the protection of the "publicity" proviso when thesigns were changed on December 1, or whether the refusals to crossthe picket line which occurred thereafter vitiated the protection ofthat proviso. In our opinion the 18 days of picketing between Novem-ber 13, 1959, the effective date of Section 8(b) (7) (C), and Decem-ber 1, 1959, the date when Respondent Union changed its picket signs,was a "reasonable period of time" within the meaning of that sectionin view of the duration of the picketing before November 13, 1959.In theStan-Jaycase,' the Board held that picketing which contin-ued for 17 days after the effective date of Section 8(b) (7) (C) was areasonable period of time within which a union was required to file arepresentation petition or face the prospect of having its picketing en-joined where the picketing for organization and recognition had beengoing on continuously for almost 2 months before the new Act be-came effective.The Board said :In the light of this background we agree with the Trial Examinerthat the 17 days of additional picketing thereafter was a reason-able period of time in which to require the Respondent to file arepresentation petition or face enjoinment of the picketing.TheStan-Jaydecision was enforced by the Court of Appeals for theSecond Circuit.6 The Trial Examiner in an inadvertent error refers to December 7, the date the picket-ing ceased,as the date the sign was changed and hence treats December 7 as the cutoffdateObviously,he intended December 1, the actual date the sign was changed.On thishypothesis only 18 days, not 24, were involvedO Local239,International Brotherhood of Teamsters,etc.(Stan-Jay Auto Parts tAccessories Corp ),127 I\TLRB 958, enfd. 289 P. 2d 41 (C.A. 2). 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the present case, the picketing which began on October 5, 1959,continued for 40 days to November 13, and for 18 days thereafter toDecember 1, when the picketing sign was changed.We hold thatthis 18 days of picketing after the effective date of Section8(b) (7) (C) was a "reasonable period of time" within which Respond-ent Union was required to file a representation petition in view of theduration of the antecedent picketing.Accordingly, as Respondentdid not file a representation petition as required, we find that by itspicketing between November 13, 1959, and December 1, 1959, Re-spondent Union violated Section 8(b) (7) (C) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Sapulpa Typo-graphical Union No. 619, affiliated with International TypographicalUnion, its officers, representatives, and agents, shall:1.Cease and desist from :(a)Picketing or causing to be picketed, or threatening to picket orcausing to be picketed, Ed K. Livermore and Melba H. Livermored/b/a Sapulpa Daily Herald, Sapulpa, Oklahoma, under conditionsprohibited by Section 8(b) (7) of the Act, where an object thereof isforcing or requiring the aforesaid Company to recognize or bargainwith the Respondent Union as the representative of its employees,or forcing or requiring the employees of the aforesaid Company toaccept or select the Respondent Union as their collective bargainingrepresentative.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places in the Respondent Union's businessoffices,meeting halls, and places where notices to its members arecustomarily posted, copies of the notice attached hereto marked "Ap-pendix."'Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region, shall, after being duly signed byofficial representatives of the Respondent Union, be posted by theRespondent Union immediately upon receipt thereof and be main-tained by it for 60 consecutive days thereafter.Reasonable steps shallbe taken by the Respondent Union to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Sixteenth Region signedcopies of the aforementioned notice for posting by Ed K. Livermoreand Melba H. Livermore d/b/a Sapulpa Daily Herald, the CompanyTIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " SAPULPA TYPOGRAPHICAL UNION NO. 619, A/W ITU183willing, in places where notices to employees are customarily posted.Copies of said notice, to be furnished by the Regional Director forthe Sixteenth Region, shall, after being signed by the RespondentUnion, as indicated, be forthwith returned to the Regional Directorfor disposition by him.(c)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF SAPULPA TYPOGRAPHICAL UNION No. 619,AFFILIATED WITH THE INTERNATIONAL TYPOGRAPHICAL UNION ANDTO ALL EMPLOYEES OF ED K. LIVERMORE AND MELBA H. Liviuu oRED/B/A SAPULPA DAILY HERALDPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT picket or cause to be picketed, or threaten topicket or cause to be picketed, E. K. Livermore and Melba H.Livermore d/b/a Sapulpa Daily Herald, Sapulpa, Oklahoma,under conditions prohibited by Section 8 (b) (7) of the Act, wherean object thereof is to force or require the aforesaid Company torecognize or bargain with us as the representative of its em-ployees, or to force or require the employees of the aforesaid Com-pany to accept or select us as their collective-bargaining repre-sentative.SAPULPA TYPOGRAPHICAL UNION No. 619, AFFILIATEDWITH INTERNATIONAL TYPOGRAPHICAL UNION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, Sixth Floor, Meacham Building, 110 West Fifth Street, FortWorth, Texas, Telephone Number, Edison 5-4211, if they have anyquestion concerning this notice or compliance with its provisions.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding began with the filing of a charge on November 19, 1959, by theCharging Party, and,with all parties represented,was heard before Trial ExaminerGeorge L. Powell in Tulsa, Oklahoma, on January 5, 1960,on complaint of theGeneral Counsel and answer of the Respondent Union. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issues in the case are whether Respondent Union violated Section 8(b) (7) (C)of the National Labor Relations Act, as amended, herein called the Act, by picketingthe Charging Party for recognition without a petition having been filed in accordancewith Section 9(c) and that it has continued the picketing beyond a reasonable period.If the picketing is to be considered informational, the question is did it effectivelyinduce individuals "employed byanyother person" not to pick up, deliver, or per-form services.The defenses of Respondent Union are that: (1)the picketing was entered intoto publicize the dispute with the employer over two unfair labor practices of theemployer, to wit, a refusal to bargain and the discriminatory discharge of employeesfor their union activities; and (2) it was engaging in informational picketing underthe provisions of Section 8(b)(7)(C) of the Act and that if this picketing is heldto be unlawful it would deprive the Union and its members of its right of freedomof speech under the first amendment to the Constitution of the United States.Respondent, moved to dismiss, at the conclusion of the General Counsel's case,which motion was reserved for action in accordance with this report and is deniedin accordance with the findings set out out below.All parties were represented by counsel who participated in the hearing.Fullopportunity was afforded the parties to be heard, to examine and cross-examinewitnesses, to introduce relevant and pertinent evidence, and to file briefs on or beforeFebruary 2, 1960.Briefs have been received from the General Counsel and fromRespondent's counsel which have been carefully considered.Upon the entire record and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE CHARGING PARTYThe Charging Party is and has been at all times material herein, a partnershipexisting by virtue of the laws of the State of Oklahoma, having its principal officeand place of business at 16 South Park, in the city of Sapulpa, Oklahoma, and isnow and has been at all times herein metnioned,continuously engaged at said placeof business, hereinafter called the plant, in the printing, composition, and distribu-tion of a daily newspaper. In the course and conduct of its business operations atits plant during the 12-month period ending December 31, 1959, which period isrepresentative of all times material hereto, the Charging Party has received a grossrevenue valued in excess of $200,000.During the same period it has purchasedand received newsprint from points outside the State of Oklahoma valued in excessof $19,700.And in excess of $45,000 of its revenue is derived from advertising offirms who ship goods across State lines in amounts exceeding$50,000 per year.'The Charging Party also purchases wire service from the United Press Interna-tional.I find it is engaged in commerce within the meaning of the Act.IL THE LABOR ORGANIZATION INVOLVEDRespondent Union is a labor organization within the meaning of Section 2, sub-section(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The eventsAlmost all of the facts are uncontested.The parties admit that since on or aboutOctober 5,1959, RespondentUnionhas picketedthe ChargingParty's plant andhas continued to do so until December7, 1959.The picket signs carried the legend:SAPULPAHERALDUNFAIRTO. I.T.U.LOCAL 6191.The defense of refusal to bargainThe brief of Respondent Union devotes itself exclusively to the constitutionalquestion that purely informational picketing is either lawful under the provisions of1 These are stipulated facts.Admitted facts in pleadings vary slightly but have noeffect on this finding SAPULPA TYPOGRAPHICAL UNION NO. 619,A/W ITU185Section 8(b)(7)(C) of the Act, regardless of the effect of the picket line, or theAct is unconstitutional depriving the Respondent Union and its members of theright of free speech given by the first amendment to the Constitution of the UnitedStates.However during the trial the Respondent had additional defenses that thepicketing was in protest of unfair labor practices engaged in by the Charging Party.These were a refusal to bargain in good faith and two alleged discriminatory dis-charges.The alleged unfair labor practice of refusing to bargain is as follows:The Charging Party purchased the Supulpa Daily Herald from R. P. Matthews,and Ed Livermore took over management of it on January 1, 1959. Previous tothat time a majority of the six employees in the composing room, the involvedherein, were members of Respondent Union as there had been in effect a so-calledunion shop.The parties had been respecting the terms of wages, hours, and workingconditions set out in a contract entered into in about 1947.On March 31, 1959,Respondent Union, by letter, terminated any agreement which theretofore hadexisted and asked to meet with Livermore and discuss wages and hours.Livermore replied by letter dated April 3, 1959, that he would meet at their mutualconvenience and on April 8 and 20, he and Ted Olson and Respondent Union's EdWalker, Pascal Wadley, and David Howard, Chairman of Respondent Union's Scaleand Contract Committee, met without reaching agreement.On May 20, 1959, therewas another meeting at which time Livermore submitted a proposal.On aboutJune 1, it was turned down. The short meeting on September 29 was deferred untilSeptember 30.On September 30, 1959, Livermore, Floyd L. Rheam, counsel for the DailyHerald, and C. M. Brown and Carl E. Linder ITU International representative, metin Rheam's office to further discuss the matter of a contract.Linder gave Liver-more and Rheam a copy of Respondent Union's proposed contract.The first pageof the contract, in section I, provided for recognition of the Respondent Union as theexclusive bargaining representative of all employees covered in the agreement, andthe clauses deemed mandatory or almost mandatory were checked.Charging Partyadvised Respondent Union it had cause to doubt majority status and asked ifRespondent Union represented a majority.The reply was that they would whenthey had the contract.Livermore or Rheam recommended that Respondent Unionjoin with Daily Herald in filing a petition for an election with the National LaborRelations Board, and that if the Respondent Union were certified by the NationalLabor Relations Board as the exclusive bargaining representative of Daily Herald'semployees, the Herald would bargain with it. Linder said, in effect, that if a con-tract was not signed they had an effective way of counting noses, and refused to goto an election?This meeting terminated without any agreement.On or about October 5, 1959, the Respondent Union picketed the front sidewalkand the public alley with each picket carrying a sign as follows (see General Coun-sel'sExhibit No. 8 for picture of sign):SAPULPAHERALDUNFAIRTO I. T. U.LOCAL 619On or about October 9, 1959, the picketing in the public alley ceased but picketingin front of the building continued until December 7, 1959.Since on or about December 1, 1959,. the picket sign read (General Counsel's Ex-hibit No. 9) :INFORMATIONAL PICKETINGSAPULPAHERALDDOES NOT EMPLOYMEMBERS OFTYPOGRAPHICALUNIONNO. 619'Linder told Charging Party's representatives that they (Respondent Union) ignoredthe Labor Board and the Labor Board ignored them, and that they would count the unionsupport by counting noses of those employees who would refuse to cross a picket line. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about November 30, 1959, Livermore was asked by Linder, who at thattime was standingbeside the picket, when they were going to get together.Liver-more suggested that a Board election be requested.Linder replied "you know wecan'twin anelection."Livermore said he would negotiate with them when theywere certified.Since November 30, 1959, there has been no additionalmeetingsbetween theCharging Party and the Respondent Union.Livermore was called to the witness stand and outlined in detail the bargainingdiscussions at the variousmeetingsincluding testimony about the details of the meet-ing on the picket line on November 30, at which time Linder stated that the Re-spondent could not win an election-that Respondent Union askedno one in thecomposingroom tojoin the Union, and Livermore ended the conversation by saying"when you have a certification that you represent a majority of the people in mycomposing room, I will be happy to negotiate with you."The testimony of Livermoreshows thatdiscussionswere had on proposals by Respondent Union and on proposalsoffered by the Charging Party but that no agreement was reached.The recorddisclosesas well that no charges of refusal to bargain nor charges alleging discrimina-tory discharge were ever filed by Respondent Union against the Charging Party.As of September 30, only David Howard, was left of the employees who werein the unit when Livermore took over, and he left the employ of Charging Party onOctober 5, 1959, when the strike started.2.The defense of discriminatory dischargesC. M. Brown and Larry McNamarawerethe only two employees discharged byCharging Party.Livermore credibly testified that basedupon hisprevious experience in this line ofwork, and his observation of the performance of the people in the composing room,after he took over the Company in January, he told his foreman, DeLong, sometimein February 1959 that "he did not feel that Charles Brown was a competent printeron the floor."He also did not believe Brown was competent on the Linotype ma-chine and had heard from the previous owner that Brown was not a "proficientprinter."Although Brown appeared to have been a good man on the Ludlow ma-chine this machine was used only 1 day in the week and there was no need for afull-time Ludlow operator.Further, the use of the Ludlow machine was minimizedwhen additional equipment had been added.Livermore was attempting to makehis operation more efficient and needed people competent on both the floor and themachine in order to be able to shift them around in emergencies.Accordingly,Brown was given notice that he would be terminated on or about August 24, 1959,because the Charging Party needed a machinist-operator and Brown had failed inthat capacity although he had been given the opportunity to do the job.However,Brown voluntarily left employment on August 14, 1959.He agreed that he was dis-charged because he was not a machinist, and he did not consider his discharge to bediscriminatory.Nor was there any evidence that his discharge was ever broughtto the attention of the Respondent Union with the request that the Union shouldconsider it as being discriminatory.Finally, as noted above, no charge was everfiled alleging the discharge to be a violation of Section 8(a)(3) of the Act.Larry McNamara was hired on August 29, 1959, at a time when the ChargingParty was advertising for union people to help him in his operation.He had notqualified for membership in the I.T.U. when he began work as a probationer andLivermore made it clear to him that his attitude toward the Union had nothing to dowith his employment. Livermore told him that the decision of whether to join or notto join the Union was his alone and there would be no hard feelings because of anyposition that he would take.3The trouble between Livermore and McNamara stemsfrom the fact that McNamara continued to do maintenance work on his machine al-though he had been instructed by the foremannotto do so.And he admitted thathe was told by the foreman that he was discharged because he was doing more ofthe maintenance work than he should doMcNamara discussed his discharge withHoward and with Brown. Yet he did not ask either one to take any action in hisbehalf.He did not join the Union until after notice of his discharge.He was givennotice of termination on September 29, 1959, and worked until the picket line wasestablished on October 5, 1959.4Finally, his discharge was not mentioned onNovember 30, 1959, at the meeting on the picket line.3With respect to another employee named Bob Hundley who was hired on July 27, 1959,Livermore actually told him that he would be expected to continue his union card.4McNamara admitted that he was let go because he was doing more maintenance workthan he shoulddo.He alsoadmitted that in a conversation with Livermore, he had beentoldthatitwas allright withLivermore if he didn'twant to crossa picket line. SAPULPA TYPOGRAPHICAL UNION NO.' 619, A/W ITU1873.The defense of peaceful picketingAs set out above, picketing commenced on October 5, 1959, and continued untilDecember 7, 1959. There was one picket at the front of the building and one picketat the back of the building but the latter picket was removed on or about October 9.Thereafter and until December 1 the picketsignmerely read that the Sapulpa Heraldwas unfair to the ITU Local 619. On December 1, the picket sign was changed toread that this was informational picketing and that the Herald does not employmembers of Typographical Union No. 619.Section 8(b) (7) of the Act makes it an unfair labor practice for a labor organiza-tion or itsagents-(7) to picket or cause to be picketed . . . any employer where an objectthereof is forcing or requiring an employer to recognize or bargain with a labororganization as the representative of his employees, or forcing or requiring theemployeesof anemployer to accept or select such labor organization as theircollective bargaining representative, unless such labor organization is currentlycertified as the representative of such employees:(C) where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceedthirtydays from the commencement of such picketing:.. . Providedfurther,That nothing in this subparagraph (C) shall be construed to pro-hibit any picketing or other publicity for the purpose of truthfully advisingthe public (including consumers) that an employer does not employ mem-bers of, or have a contract with, a labor organization, unless an effect ofof such picketing is to induce any individual employed by any other personin the course of his employment, not to pick up, deliver or transport anygoods or not to perform any services.The effective date of the Act was November 13, 1959.5 The picketing continued21 days after November 13 before the complaint in this case was issued (December 4,1959) and continued 24 days before picketing was removed on December 7.Duringthis period no effort had been made to file a 9(c) petition, nor was Respondent Unioncurrently certified as the representative of the employees involved.Testimony ad-duced above was to the effect that Respondent Union ignored the Labor Board andadmitted that their method of counting members was to count the noses of thosewho refused to cross the picket line.Accordingly, as early as September 30, it isclear that Respondent Union would not file a petition.With respect to determining what period of time might be "reasonable" withinthe meaning of the Act, the General Counsel suggested in his opening statement thatalthough the type of business involved does not handle a perishable product itcould be considered as a perishable business.He suggested the principal facets ofthe Company's business were directly affected by the particular picketing. In thefirst place receipts of advertising from companies was affected which, of course, isthe lifeblood of any daily newspaper. Secondly, subscriptions were definitely affectedand thirdly means of communicating through pickups and deliveries to and fromthe plant were definitely interfered with.An additional interference was suggestedthat involves the news service employed by this particular employer.This service,UP International, comes to the Company through a machine called a reperforatingand teletype machine.This is around-the-clock wire service provided this Company.Itmust be serviced from a mechanical standpoint by the Bell Telephone Company.If the service isn't provided and the machine is thereby interfered with, the wireservice will be discontinued.This maintenance is done every 2 months in order tokeep the machine in order.Itwas admitted by counsel for Respondent Union that three individuals who didnot cross the picket line were not persuaded by a discussion between the picketsand themselves not to cross, but were persuaded not to cross the line by theexistenceof the picket line itself. In this respect, the defense of Respondent Union is thatthe word "induce," appearing in Section 8(b) (7) (C)as ". . unless aneffect ofsuch picketing is toinduceany individual employed . . . not to pick up, deliver ortransport any goods or not to perform any services,"means to induceindividualsby anunlawfulmeans or by threat of violence or by violence itself.Of the threepersons, R. R. (Bud) Collinswas anemployee of the Telephone Company, WilliamRogers, Jr., was the electrical contractor,and EllisCampbell was a truckdriveremployee of Frisco Transportation Company. [Emphasis supplied.]5 The Act became law on September 14, 1959, but this part of it was not to take effectfor 60 days. 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the picketline had beenestablished on October 5, 1959, R. R. (Bud) Col-lins refusedto crossit on November 20, 1959, in order to perform servicesconsistingof making the bimonthly checks of the reperforating and teletypewritermachine inthe regular course of his employment.Likewise on December 1, 1959, WilliamRogers, Jr., owner ofBill RogersElectric Company was requested by Ed K. Liver-more to repair certain electricalequipmenton the premises of the Daily Herald.Knowing that his employees because of their membership in the International Broth-erhood of Electrical Workers, AFL-CIO, would refuse to cross the picket line ifassigned to do this work, Rogers considered it futile to make such assignment anddid not make such assignment.His employees had heretofore been assigned toperform and performed electrical services on about 15 separate occasions during1959 at the premises of the Daily Herald at times before the picketing began.Alsoafter the picketing began in October, Ellis Campbell a truckdriver employee ofFrisco Transportation Company was instructed by Mullins, agent for Frisco, topick up a barrel of metal at the Daily Herald.Campbell refused to cross thepicket line to make the pickupMullins then arranged with the Daily Herald tomove the barrel across the street or alley where Campbell picked it up.On De-cember 4, 1959 Campbell was again instructed to pick up a barrel of metal at theDaily Herald.Having seen the picket line at the Daily Herald that day CampbelltoldMiss Hill, rate clerk for Frisco, that he would not go to get the barrel becauseof the picket line and refused to go to make the pickup.Arrangements were thenmade for the Daily Herald to transport _the barrel of metal from its plant to thedepot in Sapulpa where Campbell picked it up and delivered it to the Frisco Tulsawarehouse that same afternoonItwas also stipulated that thereare some 26electrical contractors in Sapulpawho are licensed electrical contractors but that Rogers is the only one having unionemployees.B. The position of the partiesIn his opening statement, the General Counsel outlined his position which brieflystated is that the picketing commenced as a desire to obtain recognition and acontract, that it continued for more than a reasonable time after the effective dateof the Act, and that there is evidence that at no time would a petition be filed byRespondent Union in any event. Further, that even if the picketing could be con-sidered to be informational, individuals were induced by the picket line not topick up, deliver or to perform any services and that this was a normal foreseeableeffect of the picketing.There is no question but what the Respondent Union isnotcurrently certified as the representative of Charging Party's employees.The position of Respondent Union, as set out by the opening statement of itscounsel, is that the picketing commenced as an unfair labor practice picketing dueto the refusal to bargain by the Charging Party and to the discriminatory dischargeof the two employees discussed above.Further, that the picketing was informa-tional and that the definition of the word "induce" must mean an inducement bysome unlawful means and not by virtue of the mere existence of the picket line Initsbrief to the Trial Examiner, Respondent counsel urges only the constitutionalaspect of the case.That is that it has a constitutional right under the first amend-ment to the Constitution of the United States to engage in free speech and that wasprecisely what the Union was doing when it was picketing, and that any curtailmentof this right would amount to a curtailment of rights protected by the Constitutionand hence render the Act unconstitutional.This was amplified to mean that if theword "induce" is construed to meaninduce by virtue of the picket linethat the Actis unconstitutional under the decision ofThornhill v. Alabama.6C. Concluding findingsPicking up the defenses of Respondent Union, I find that: (1) there is insufficientevidence that the Charging Party refused to bargain with the Union.The evidenceon the other hand tends to show that Respondent would bargain with the Unionif it represented a majority of the employees in the unit, but that it had good causeto believe that the Respondent Union did not represent a majority of the employees.Also as a matter of fact, the evidence shows that the Respondent Union did notrepresent the majority of the employees.The uncontradicted testimony is thatproposals and counterproposals were offered and examined, yet no agreement wasreached.In addition it is clear that the Respondent Union at no time ever filedmeaning of the Act; and (2) the evidence is likewise insufficient to show a viola-unfair labor practices relating to a refusal to bargain in good faith within the6 310 U.S 88, 6 LRRM 679 SAPULPA TYPOGRAPHICAL UNION NO. 619,A/W ITU189tion of Section 8(a)(3) of theAct by virtueof the discharges of Brown andMcNamara.It is clear that theCharging Partywas activated by economic con-siderations and in general dissatisfaction with the qualifications of Brown as amechanic.It had a particular need for a mechanic-operator and Brown did notfulfill this qualification.His discharge was for cause and cannot be considereddiscriminatorywithin the meaningof the Act.As to McNamara,it isclear thatthe Charging Partyhad no antiunion animus as it had advertised for union mem-bers or those who could qualify as such for employment in the composing roomand that whenMcNamara was hired Livermore made it clear to him that his attitudetoward the Union hadnothing to do with his employment.Furthermore, when adiscussionwas hadas towhether ornot McNamara would cross a picket line itwas clearlypointed out tohim by Livermorethat crossing or not crossing thepicketline wasperfectlyall right withLivermore.It is likewise clear that McNamaracontinued to do maintenanceworkon his machine even though he had been in-structednot to do so,and that he admittedthat hewas terminated because of thisfact.It is noted that neither Brown nor McNamara suggestedto the Union thatthey had been discriminatorily discharged within the meaning of the Act and it isalso noted that no charges were so filed.Accordingly, while I recognize the ability, sincerity,and earnestnesswith whichthe abovedefenses are urged,I am of the clear opinion that I find none of them welltaken.Thatleads us then to an examination of any other reasonwhy the picketlinewas established on October5, 1959.The evidence is clear that the Respondent Union flatly took the position on Sep-tember 30, 1959, that the Charging Party mustrecognizethe,Union as the bargain-mg agent of the employees before anytypeof an agreement could be reached be-tween thetwo.Thusitwould appear that the establishmentof thepicket line 5dayslaterwas a continuation of the Respondent Union's desire to be recognizedand to have a contract with theChargingParty.The fact that it hada practiceof counting noses of those who refused to cross the picket line in order to establishmajority and that it had stated it would have the majority after a contract wassigned, leads me to the conclusion that the reason for the picket line was recognition.As recognitionalpicketingmay beunlawful under certain circumstances, theremaining questions are:1Has picketingoccurred without a petition having been filed under Section 9(c)?2.Has thispicketing continuedbeyond "a reasonable period"?Thereis no question but that the Respondent Union had not filed a petition underSection 9(c) and it is clear from the representations made at the bargaining meet-ings that such a petition would neverbe filed.The statement that RespondentUnionignored theLabor Boardand that the Labor Board ignored them and thattheirmethodof counting union support was by seeing who crossed and who didnot crossthe picketline is clear evidenceof their policyof never filing petitionsunder the authority of the Act.In the absence of evidence tending to show achange of mind of Respondent Union,I feel it is proper to assume that it had notchanged its mind about filing a petition?With respect to thequestion of a "reasonable period"I find we are in a field oflaw that ispresently being interpreted on this precisepoint by theUnited Statesdistrict courts as'petitions for injunctions are filed.One recent interpretation isthat of United StatesDistrict Judge Thomas F. Meaney.He ruled that picket lineconduct has an impact on deciding the reasonableness of time, when he said in part:The unlawfullyaggressive natureof thepicketing and its coercive effect on theemployees have combined in the instant case to shorten the periodfor whichthe Unionmay reasonably be allowed to picket before seeking the impartialinterventionof theBoard.8I believe a fair interpretation of the statute is that onlywithin the first 30 daysof picketingcan the question be raisedof whetheror not a petition for an electionwas filedwithina reasonable length of time.After 30 daysof picketing,a questionof reasonableness is barred.Hence, it would seemthat whether aunion were toget as many as 30 days of picketing before filing a petition depends upon the cir-cumstances.Judge Meaney found10 daysto be a reasonabletime underthe facts7McLeod v. Chefs,etc.,Local 89 (Stork Restaurdnt),181 F Supp742 (D.C.S N.Y.),and cases cited therein8 Cuneo v. UnitedShoeWorkersof America,Joint Council No 13, etc (Q T. Shoe Manu-facturing Company),181 F Supp324 (D C N.J)The petition for an election among em-ployees in that case was filed after 10 days of picketing and this was held to be an un-reasonable delay although well within the 30-day limit 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDin his case.Judge Savage found more than 15 days of picketing to be unreasonable 9Judge Miller (D.C.M.D. Tenn., 12/12/59), grantedan injunctionwhen the chargeof the case was filed after only 10 days of picketing without a petition having beenfiled under Section 9(c).10 Judge Bartels found 27 days to be a reasonable periodto file."The Respondent Union has not argued nor come forth with any evidence as towhy it had not filed a petition within the 24 days before December 7, 1959, assumingwithout deciding that that date, the day the picketsignwas changed, became thecutoff date.On the other hand, it is clear from the testimony in the case thatRespondent Union's policy was not to avail itself of the services of the-Labor Boardand that its method of deciding union strength was to count the noses of thosepeople who refused to cross the picket line.As no evidence has been adduced thatthis policy of the Union has been changed, it would seem clear that the Union wouldnever file a petition for such an election without first changing this basic policy.Accordingly, this picketing must be considered to have continued for an unreason-able length of time and hence is violative of the Act.Thus, it is unnecessary toconsider the possible "perishable" nature of Charging Party's business as to"reasonableness."Having concluded that the Union is not the certified bargaining agent of theemployees and that the object of the picketing was for recognition and bargainingand that no petition had been filed under Section 9(c) of the Act within "a reason-able period" it is clear that Section 8(b)(7)(C) has been violated.12However, should it be found, contrary to the finding of this Trial Examiner, thatthe picketing was informational rather than for recognitional another problem arisesas to whether the picketing effectively induced individuals "employed by any otherperson" not to pick up, deliver, or perform services.The parties have agreed tothe fact that Collins and Campbell in the course of their employment refused tocross the picket line.And it is further admitted that the picket line itself was whatinfluenced these people not to cross the line.This also violates Section 8(b) (7) (C)of the Act.With respect to the defense of Respondent Union that the term "induce" mustmean more than ordinary picket line inducement in situations where the picketingis for informational purposes, in order for the Act to be considered constitutionalunder the decision of the United StatesSupremeCourt inThornhill v. Alabama,supra,I do not consider it necessary to reach this point in this case.Furthermore,should it be necessary to resolve this issue I would doso asdid Judge Anderson,supra.I cannot improve upon his language that . . .The assertion by the Union that § 8(b) (7) (C) is a violation of the FirstAmendment to the Constitution protecting freedom of speech, is untenable.Picketing for the purpose of truthfully advising the public that an employerdoes not employ members of or have a contract with a labor organization isexpressly excepted.The effect of the amendment in limiting recognition picket-ing to currently certified representatives of employees and those who withinthirty days from the commencement of the picketing have petitioned for cer-tification under § 9(c) and in prescribing machinery through which only thoserepresenting a majority of employees may be certified and freely continuerecognition picketing, is not unconstitutional as abridging the First Amendmentbecause the only picketing proscribed is that by the claimed representatives ofa minority of employees who are prevented, not from telling the public that theemployer does not employ their members or have a contract with them, butfrom imposing economic coercion to force or require recognitin or bargainingupon the employer or upon other employees who are not allied with them, orboth.Experience has shown the existence of the latter type of picketing to beevilwhich Congress has sought to correct by a law which does no more thanestablishameans of meetingthat particular wrong.Because illegal conduct may include the incidental use of written or spoken,words, the wrongdoer cannot therefor find sanctuary in the Constitution.9 Elliott vSapulpa Typographical Union,45 LRRM 2400 (D C. N. Okla). (Previousproceedings in instant case)30 45 LRRM 2363u 3[cLeod v. Local239, InternationalBrotherhood of Teamsters,etc (Stan-Jay AutoParts),179 F Supp 481 (D C E.N T.).v "The main thrust of this new amendment to the Labor Management Relations Act wasto prevent recognition picketing by a union representing a minorityof employees or noneat all."(Judge AndersoninGreene v. International TypographicalUnion (CharltonPress, Inc.),182 F. Supp. 788 (D.C. Conn.).) SAPULPA TYPOGRAPHICAL UNION NO. 619, A/W ITU191The Unionargues itis not the wrongdoer but the wronged.However, it isnot faced with a temporaryinjunctionbecause it had a dispute with an em-ployer over what it claimswas anunfair labor practice in discharging eightemployees, but because the Union has refused to follow the [reasonable] pro-cedures provided by law to qualify it to continue organizational picketing.Unions may use their picket lines and theirsignsin full freedom of speech andcan publish their problems to the world, but when the line itself stands for morethan free speech,it isnot a lawful picket line under the proviso of Section 8(b)(7) (C). (See recent curtailments of theThornhill v. Alabamacase such asTeam-sters Local v. Vogt,6/17/57, 40 LRRM 2208, 354 U.S. 284.Also seePeople v.Schweinler Press,214 NY 395, 108 N.E. 639; 28 Harvard Law Review 790.) 1believe, and this is the position of the General Counsel, that the present view of theSupreme Court has been announced in these words "picketing by an organized groupismore than free speech, since it involves patrol of a particular locality and sincethe very presence of a picket line may induce action of one kind or another, quiteirrespective of the nature of the ideas being disseminated." 13Both theVogtdecision and theStaceycase,14dealt with the inference based on the facts that thepicketing was to coerce the employer to put pressure on his employees to join theUnion, which factual situation is very close to the context which Section 8(b)(7)seeks to prohibit. In the instant case, of course, we are referring to recognitionalpicketing, but organizational picketing as well is involved in the first part of Section8(b)(7).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Union set forth in section III, above, occurringin connection with the operations of Charging Party described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent Union has engaged in certain unfair laborpractices, I shall recommend that they cease and desist therefrom and take certainaffirmative actions which I find necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent Union, Sapulpa Typographical Union No. 619, affiliated withthe International Typographical Union, is a labor organization within the meaningof Section 2(5) of the Act.2.Ed K. Livermore and Melba H. Livermore d/b/a Sapulpa Daily Herald isengaged in commerce within the meaning of Section 2(5) of the Act.3.By picketing employer Charging Party with an object of forcing or requiringthe Charging Party to recognize or bargain with Respondent Union as the repre-sentative of his employees, in a situation where Respondent Union is not currentlycertified as the representative of such employees, where such picketing has beenconducted without a petition under Section 9(c) being filed within a reasonableperiod of time from the commencement of such picketing, the Respondent Unionhas engaged in unfair labor practices within the meaning of Section 8(b)(7)(C)of the Act.4.By picketing Charging Party, should it be determined that the object there-fore is for the purpose of truthfully advising the public (including consumers)that the Charging Party does not employ members of, or have a contract with, theRespondent Union, when an effect of such picketing is to induce any individualemployed by any other person in the course of his employment not to pick up,deliver, or transport any goods or not to perform any services, the Respondent Unionhas engaged in unfair labor practices within the meaning of Section 8(b) (7) (C)5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]"Bakery Drivers Local v. Wohl,315 U.S 769; 8 LRRM 457; see alsoCarpentersUnion v.Ritter'sCafe,315 U.S 722, 725-728; 10 LRRM 511. See alsoDenver Buildingand Construction Trades Council, et al (Gould & Pretaner) v. N L.R.B ,341 U S. 67514 151ME 36, 116 A 2d 497; 36 LRRM 2619.